BOUTALL, Judge,
concurring.
I concur in the opinion. Concerning the liability of the State of Louisiana through the Department of Transportation and Development, I cannot agree that the failure to make lasting repairs to the signal at the intersection or the failure to maintain parts in store at the district depot in which the signals are located constitute negligence. Inability to effectively repair a malfunctioning system may constitute inefficiency or demonstrate lack of ability but it does not constitute negligence in a case such as this. In this case the Highway Department acted promptly in attempting to correct the various malfunctions. A decision to at*486tempt repairs to a part rather than replace a part is a matter of judgment within the realm of the Department employees.
I do agree that the Department was negligent in simply placing this system on flashing lights for the period during which the collision occurred. The Department was well aware that this was a heavily travelled intersection, that the intersection was dangerous due to the past experience, and that the intersection became overloaded during peak periods even when the lights were functioning properly. The Department should have taken other steps to protect the safety of motorists by either diverting the traffic flow through the intersection or by establishing some other traffic control method.